UU'JM Uij;;,; £*'.•,% vAm
                                                                    .TAT

                                                                   20IUUL-7 AH 11 *• 33
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



STATE OF WASHINGTON,
                                                  No. 68353-5-1
                     Respondent,
                                                  DIVISION ONE
           v.



JAMES PIERPOINT BULAH, III,                       UNPUBLISHED OPINION


                     Appellant.                   FILED: JUL       7 2014

       PER CURIAM. James Bulah appeals a first degree burglary, felony violation of a

court order, and second degree assault, all with a domestic violence designation in King

County Superior Court No. 11-1-06508-8 SEA. The State later amended the

information to residential burglary and six counts of felony violation of a court order, five

of which were based on contacts occurring while Bulah was in jail on June 12, 2011.

       Bulah's court-appointed attorney has filed a motion to withdraw on the ground

that there is no basis for a good faith argument on review. Pursuant to State v.

Theobald. 78 Wash. 2d 184, 470 P.2d 188 (1970), and Anders v. California. 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the motion to withdraw must:

       [1] be accompanied by a brief referring to anything in the record that might
       arguably support the appeal. [2] A copy of counsel's brief should be
       furnished the indigent and [3] time allowed him to raise any points that he
       chooses; [4] the court-not counsel-then proceeds, after a full examination
       of all the proceedings, to decide whether the case is wholly frivolous.

Theobald. 78 Wash. 2d at 185 (quoting Anders v. California, 386 U.S. at 744).
No. 68353-5-1/2



      This procedure has been followed. Bulah's counsel on appeal filed a brief with

the motion to withdraw. Bulah was served with a copy of the brief and informed of the

right to file a statement of additional grounds for review. He did not file a statement of

additional grounds.

      The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

       1.   Did Bulah receive ineffective assistance of counsel at trial?

       2. Is violation of a no contact order properly considered a predicate offense for
            residential burglary?

       3. Did the trial court violate Bulah's right to confrontation by admitting a certified
          copy of the victim's driver's license into evidence?

       Appellant did not file a pro se brief. The potential issues are wholly frivolous.

Counsel's motion to withdraw is granted and the appeal is dismissed.



                                    For the court: